Citation Nr: 1535345	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1954, and had additional Army National Guard and Reserve service with periods of inactive duty training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decisional letter of the Muskogee, Oklahoma VA Regional Office (RO) that declined to reopen the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

A March 2012 Board decision denied two claims alleging clear and unmistakable error (CUE) in a prior RO denial of service connection for hearing loss and for tinnitus; granted petitions to reopen the claims of service connection for hearing loss and for tinnitus; and remanded those issues for additional development.  A March 2014 Board decision denied the claims of service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court entered a judgment vacating the March 2014 Board decision and remanding the matters on appeal for readjudication consistent with instructions outlined in the Court's January 2015 Memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's memorandum decision concluded that the Board has failed to ensure compliance with its March 2012 remand directives.  Specifically, the Court noted that the Board's March 2012 remand directed that "[t]he examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement."  The Court discusses that the pertinent June 2013 VA examination report reflects that the "examiner failed to perform this analysis."  The Court found that "[i]nstead, she merely noted 'audiometric evidence ... from 2008' in her rationale, without stating specifically whether she disagreed with the favorable conclusions of the April 2008 private medical opinion."  The Court found that "[r]emand is thus required for the Board to provide an examination that complies with the March 2012 remand order's instructions."  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court additionally found that "[t]he Board's reliance on this examination is further flawed" because "[t]he June 2013 examiner stated that '[b]ased on the Institute of Medicine Report on noise exposure in the military, noise induced hearing loss occurs immediately and does not have a delayed onset week, months, or years after the exposure event(s)."  The Court found that "the examiner misstated the exact conclusions of this IOM report when referencing its findings.  Although the IOM report states that 'based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely' that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), ... the report also states that 'an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.'"  The Court explained that "if the Board chooses to rely on the June 2013 examination when readjudicating the appellant's claim, it should first return that examination for clarification or should provide a statement of reasons or bases explaining why such action is unnecessary."

The Board finds that a remand for a new or amended VA examination report is necessary to ensure compliance with the terms of the Court's January 2015 memorandum decision.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for association with the record all outstanding and updated records of all VA treatment the Veteran has received for his hearing loss and tinnitus (all pertinent records created since the prior such update of the set of VA medical records in the record).

2.  The AOJ should then arrange for the Veteran's record to be forwarded to the June 2013 VA examiner (if available, to another audiologist, if not) for an amended or new medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  Based on review of the claims-file, the examiner should provide an opinion that responds to the following:

Are the Veteran's hearing loss and tinnitus at least as likely as not (a 50% or better probability) related to his alleged exposures to noise trauma in service that the RO finds credible (rather than to any postservice noise trauma or other, nonservice-related etiological factors).  To ensure compliance with the Board's prior remand directives and the Court's instructions, the explanation of rationale must include comment on the medical opinions that are already in the record (specifically including the favorable conclusions of the April 2008 private medical opinion and the June 2013 VA medical opinion), expressing, with rationale provided,  agreement or disagreement with each.  If the examiner finds that noise trauma in service was not the cause of these disabilities, the examiner must identify the etiological factor(s) deemed more likely, and cite to the supporting factual evidence.
In providing this opinion, to further ensure compliance with the Court's instructions, the examiner must address the Institute of Medicine (IOM) Report on noise exposure in the military acknowledging the Court's finding that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner must include rationale with all opinions, citing to supporting factual data and medical principles as deemed appropriate.

3.  The AOJ should ensure that all development outlined above is completed, and then readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

